Oldhám, J. The objections taken in the court below to the plaintiff’s petition are extremely technical and untenable. The note set out in the petition is payable to Jesse L. Cravens executor of Jonathan Logan deceased. The words “executor” &c., are merely descriptive of the payee and the note is given to him in his personal capacity. Upon his death the note passed into the hands of the administrator de bonis non as a part of the assets of the estate of Jonathan Logan deceased remaining to be administered, ánd the only means by which he could enforce payment of the money, was by suit in the name of the executor of the deceased payee to his use. Many cases may be supposed in which the name of the exe-putor or administrator is absolutely necessary as a nominal party. -After the sale of assets by an administrator upon credit and he resigns or dies, the administrator de bonis non cannot recover upon the notes received for the sale of the property, but by suit in the name of the administrator, or his executor or administrator, to his use. And in cases of the transfer of negotiable paper by delivery and the subsequent death of the payee, the name of his representative is a necessary nominal party to the suit to enable the holder to recover. That an action may be brought by petition and summons by an executor or administrator was determined in Dudley as Ex'r vs. Smith et al. 2 Ark. R. 365. The judgment is reversed and the cause remanded.